In re Disciplinary Counsel; Moorman III, James E.; — Other(s); Applying For Joint Petition for Interim Suspension.
ORDER
Considering the Joint Petition for Interim Suspension filed by respondent, James E. Moorman, III, and the Office of Disciplinary Counsel,
IT IS ORDERED that James E. Moor-man, III, Louisiana Bar Roll number 20528, be and he hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19.3, pending further orders of this court. Pursuant to Supreme Court Rule XIX, § 26(E), this order is effective immediately.
IT IS FURTHER ORDERED that pursuant to Supreme Court Rule XIX, § 27, the presiding chief judge in the Twenty-Second Judicial District Court for the Parish of St. Tammany is ordered to appoint a lawyer or lawyers to conduct an inventory of respondent’s files and to take action as appropriate to protect the interests of respondent’s clients.
FOR THE COURT:
/s/ Jefferson D. Hughes III Justice, Supreme Court of Louisiana